DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 19 May 2022, the specification, drawings, and claims were amended. Based on these amendments, the objections to the specification, drawings, and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-26 directed to an invention non-elected without traverse. Accordingly, claims 23-26 have been cancelled. See below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 

23-26.	(canceled)


*********
Claims 23-26 have been canceled because they are directed to a non-elected invention, the election was made without traverse, and the claims are not eligible for rejoinder since they do not depend from or otherwise require all the limitations of an allowable claim. See MPEP 821.04.

Allowable Subject Matter
Claims 1-5, 7-8, and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites that a tangent (T) is applied at a turning point (W) of a cooling curve (TK), an intersection of the tangent (T) with an abscissa is determined, and a delay time (tucool) is defined as a chronological interval between a start of cooling and the intersection of the tangent (T) with the abscissa. For reference, the Applicant’s Figure 2 shows a turning point W, tangent T, intersection S, and delay time tucool.
U.S. Patent No. 5,427,720 (“Kotzab”) represents the closest prior art. However, Kotzab fails to disclose the above process steps, and there is nothing in the remaining prior art to suggest adding these steps to Kotzab. Specifically, while the prior art does recognize that there is a delay between the start of a heat transfer process and the point at which the mold temperature actually changes (see line 56 in column 5 to line 7 in column 6 of U.S. Patent No. 5,376,317), the prior art does not disclose or suggest determining a delay time using a tangent and abscissa of a cooling curve, as claimed.
Claims 2-5, 7-8, and 10-22 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726